SUPREME COURT OF THE TERRITORY OF MICHIGAN. OF THE TERM OF SEPTEMBER, ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE.
The Grand Jurors of the United States, in and for the body of the Territory of Michigan, upon their oath present, That Ke-wa-bish-kim, an Indian, of the Menomini tribe, not having the fear of God before his eyes, but being moved and seduced by the instigations of the Devil, on the fourth day of September, one thousand eight hundred and twenty, with force and arms, at Green Bay, in the County of Brown, in the Territory of Michigan, and within the jurisdiction of the Supreme Court of the Territory of Michigan, in and upon one Charles Ulrick, in the peace of God and of the United States then and there being, wilfully and of his malice aforethought, did make an assault, and that he the said Ke-wa-bish-kim, with a certain Knife, of the value of sixpence, which he the said Ke-wa-bish-kim in his right hand then *632and there had and held, the said Charles Ulrick, in and upon the left breast of him the said Charles Ulrick, then and there wilfully, feloniously and of his malice aforethought, did strike, and thrust, giving to the said Charles Ul-rick, then and there, with the knife aforesaid, in and upon the aforesaid left breast of him, the said Charles Ulrick, one mortal wound, of the breadth of one inch, and of the depth of three inches, of which said mortal wound the said Charles Ulrick, on the said fourth day of September one thousand eight hundred and twenty, at Green Bay, in the county of Brown, in the Territory of Michigan, Died; and so the Jurors aforesaid, upon their oath aforesaid, do say, That the said Ke-wa-bish-kim the said Charles Ulrick, in manner and form aforesaid, wilfully and of his malice aforethought, did murder, against the peace and dignity of the United States of America, and against the statute of the Territory of Michigan in such case adopted and provided.
And the Jurors aforesaid, of the United States aforesaid, in and for the Territory of Michigan aforesaid, on their oath aforesaid, further present, That Ke-wa-bish-kim, an Indian, of the Menomini tribe, not having the fear of God before his eyes, but being moved and seduced by the instiga-tions of the Devil, on the fourth day of September one thousand eight hundred and twenty, at Green Bay, in the County of Brown, in the Territory of Michigan, and within the jurisdiction of the Supreme Court of the Territory of Michigan, in and upon one Charles Ulrick, in the peace of God and of the United States then and there being, feloniously, and in the fury of his mind, did make an assault, and that the said Ke-wa-bish-kim, with a certain knife, of the value of Six pence, which he the said Ke-wa-bish-kim, in his right hand then and there had and held, the said Charles Uldrick, in and upon the left breast of him the said Charles Ulrick, (the said Charles Ulrick then and there not having any weapon drawn, nor the said Charles Ulrick then and there having first stricken the said Ke-wa-bish-kim) then and there in the fury of his mind, feloniously did strike and stab, giving unto the said Charles Ulrick, then and there, with the knife aforesaid, in and upon the left breast of him the said Charles Ulrick, one mortal wound, of the breadth of one inch and of the depth of three inches; of which said mortal wound, he the said Charles Ulrick, then and there instantly Died; and so the Jurors aforesaid, on their oath aforesaid, do say, that the said Ke-wa-bish-kim, him the said Charles Ulrick, in manner and form aforesaid, then and there feloniously, and in the fury of his mind, did kill and slay, against thejpeace and dignity of the United States of America, and against the statute of the Territory of Michigan in such case adopted and provided.
Chas Larned
Atty Gen1 T Mn